      Case 1:18-cv-01252-AKK-GMB Document 40 Filed 02/26/21 Page 1 of 2                   FILED
                                                                                 2021 Feb-26 PM 04:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

 JUSTIN DALE LOWE,                         )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 1:18-cv-1252-AKK-GMB
                                           )
 SHERIFF DENNIS GREEN, et al.,             )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION

      The Magistrate Judge filed a report on January 27, 2021, recommending the

defendants’ special report be treated as a motion for summary judgment and further

recommending that the motion be granted. Doc. 39. Although the parties were

advised of their right to file specific written objections within fourteen days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendants’ motion for summary judgment is GRANTED,

the court finding no genuine issues of material fact exist.
Case 1:18-cv-01252-AKK-GMB Document 40 Filed 02/26/21 Page 2 of 2




DONE the 26th day of February, 2021.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                                2
